719 So. 2d 377 (1998)
Ernest U. MIMS-SMITH, Appellant,
v.
Harry K. SINGLETARY, Jr. Secretary, Florida Department of Corrections, Appellee.
No. 97-2268.
District Court of Appeal of Florida, Third District.
October 21, 1998.
Ernest U. Mims-Smith, in proper person.
Robert A. Butterworth, Attorney General and Doquyen T. Nguyen, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN and GREEN, JJ.
PER CURIAM.
The petitioner's release from the custody of the Department of Corrections has now rendered our review of the lower court's denial of his petition for writ of mandamus in this cause moot. See Godwin v. State, 593 So. 2d 211, 212 (Fla.1992); Martinez v. Singletary, 691 So. 2d 537, 538 (Fla. 1st DCA 1997). Accordingly, we dismiss this appeal.
Appeal dismissed.